DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. PGPub No. 2010/0177795 A1).
 	As to claim 1, Kim discloses and shows in figures 3 and 4, an interferometry assembly for use in an optical locker, the interferometry assembly comprising: 
 	an interferometer (410) configured to produce an interference pattern from an input beam (where the examiner is interpreting that since sample substrate 410 function to create a reference beam I1 via reflection of front surface 411, and measurement beam I2 off back surface 412, further applicant has failed to define the interferometer in any structural manner so again the prior art structure as cited can be interpreted as an interferometer for the reasons explained above), such that an image of the input beam viewed from a detector assembly along a first path (I1 path) is displaced from an image of the input beam viewed from the detector assembly along a second path (I2 path) at least in a direction perpendicular to the input beam (explicitly shown in figures 3 and 4), 
 	the detector assembly (336 and 338) configured to detect intensities at a plurality of detectors (336 and 338) of the interference pattern and to determine a plurality of output signals (i.e. intensity of beams I1 and I2), each output signal being determined based on an intensity detected at a respective detector of the plurality of detectors and a sum of the intensities detected by the plurality of detectors (equation 2 or 3), wherein each of the output signals has a different phase (inherent as the two waves have different phases from the different path lengths based on reflecting off the front and back reflective surfaces 411, and 412) for a relationship between intensity and wavelength ([0052]).  
	As to claim 10, Kim discloses a method of measuring the wavelength of a test beam, the method comprising: providing the test beam into an interferometry assembly according to claim 1; and determining the wavelength of the test beam on the basis of a selected output signal ([0052]-[0054]).  
 	As to claim 11, Kim discloses a method, wherein the selected output signal is an output signal of the plurality of output signals which has a greatest rate of change with wavelength at a measured intensity ([0052]-[0054], where the examiner is interpreting that each signal combo measured in Kim is a “selected output signal”, as such inherently during measurement a greatest rate of changed signal is measured relative to the other signals measured, as this is an inherent result of multiple measurements).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
As to claims 3 and 6, Kim does disclose an interferometry assembly, wherein the interferometer and wherein the interferometry assembly further comprises: a normalisation unit placed between the input and the interferometer, the normalisation unit comprising a polarising beam splitter (334), a quarter wave plate (332) located in a direction towards the interferometer from the polarising beam splitter (explicitly shown in figure 3), and a detector (833, where the detector has no claimed optical structural placement or any distinction other than a detector is present which is explicitly shown in figure 10 of Kim) ([0046], ll. 1-5; [0067], ll. 4-7).  
	Kim does not explicitly disclose where the interferometer is a Michelson or Mach-Zehnder interferometer.
	However, the examiner takes Office Notice that in order to create to phase shifted signals in place of the Fabry Perot type interferometer of Kim it would be clearly obvious to use one of the other common interferometer types such as Michelson or Mach-Zehnder.

 	As to claim 4, Kim discloses and shows in figure 3 an interferometry assembly, wherein the polarising beam splitter is arranged to allow the input beam to pass through to the quarter wave plate and the interferometer, and to reflect a return beam from the interferometer to the detector (explicitly shown in figure 3) ([0046], 1-10).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Myatt et al. (U.S. Patent No. 6,621,580 B2).
As to claim 2, Kim does not explicitly disclose an interferometry assembly, wherein each of the output signals is determined to be proportional to the intensity detected at the respective detector divided by the sum of the intensities detected by the plurality of detectors (the examiner notes that this limitation is only being treated as positively limiting for compact prosecution, however since the limitation is no way tied to any particular structure that actually performs the function of data analysis then the prior art is capable of the same intended use in showing the same claimed structure as cited above).  
However, Myatt does disclose and show in figure 9 and in (col. 8, ll. 14-20) a similar wavelength locker that uses the basic concept of each of the output signals 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with an interferometry assembly, wherein each of the output signals is determined to be proportional to the intensity detected at the respective detector divided by the sum of the intensities detected by the plurality of detectors in order to provide the advantage of expected results of using a well-known technique in a well-known manner to provide a well-known output for efficient wavelength control of the laser (col. 3, ll. 64-67).   
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Modavis et al. (U.S. Patent No. 6,943,889 B2).
As to claims 7-9, Kim does not explicitly disclose an interferometry assembly, wherein the interferometer includes a first part made of a first solid material and a second part made of a second solid material that is different than the first solid material or wherein the interferometer includes a beam splitter that splits the input beam into a first intermediate beam that has a path through the first solid material and a second intermediate beam that has a path through the first solid material and the second solid material or wherein the interferometer is configured to recombine the first intermediate beam and the second intermediate beam to produce an output beam.  
	However, Modavis does disclose and show in figure 1 and in (col. 3, ll. 50-62; col. 4, ll. 1-9) the basic concept of a wavelength locker that uses a distinct solid materials (16 and 18, which each have distinct refractive indices and coefficients of 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kim with an interferometry assembly, wherein the interferometer includes a first part made of a first solid material and a second part made of a second solid material that is different than the first solid material or wherein the interferometer includes a beam splitter that splits the input beam into a first intermediate beam that has a path through the first solid material and a second intermediate beam that has a path through the first solid material and the second solid material or wherein the interferometer is configured to recombine the first intermediate beam and the second intermediate beam to produce an output beam in order to provide the advantage of increased accuracy in building a interferometer with the noted structural changes one can provide a more robust system that is substantially athermal thus removing measurement errors (col. 2, ll. 15-27).
Response to Arguments
Applicant’s arguments with respect to claim(s) 03/22/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Michael P LaPage/Primary Examiner, Art Unit 2886